COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JOSE JUAN SANDOVAL,                           §
                                                              No. 08-11-00283-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                               346th District Court
 THE STATE OF TEXAS,                           §
                                                            of El Paso County, Texas
                  Appellee.                    §
                                                               (TC# 20100D02656)

                               ORDER REINSTATING APPEAL

       The Court has received the Appellant’s letter brief requested in this Court’s Order

Abating the appeal issued on September 27, 2013. The appeal is therefore reinstated.


       IT IS SO ORDERED THIS 11TH DAY OF OCTOBER, 2013.


                                            PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.